DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment, filed 09 February 2022, is reviewed and entered. Claims 1 and 19 are amended, claims 19-22 are withdrawn, and claims 8 and 24 are canceled, leaving claims 1-7, 9-23, and 25 pending with claims 1-7, 9-18, 23, and 25 presented for examination. This Office Action is a final rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments filed 09 February 2022 have been fully considered but they are not persuasive.
The amendments to claim 1 have necessitated a new interpretation of the Hoshizaki reference, and the arguments drawn to the previous interpretation are moot (Remarks page 8).
The arguments drawn to the amendments are addressed in the rejections below (Remarks page 8-10).

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Browd discloses a plurality of intermediary layers 111; however, the intermediary layers 111 do not have a disengaging layer therebetween.

Claim Rejections - 35 USC § 102

Claim(s) 1-8, 12, 13, and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoshizaki et al. (CA 2,864,522 C, hereinafter, "Hoshizaki").

As to claim 1, Hoshizaki discloses a modular disengaging system for interfacing with the body of a user (head protection, title), comprising:
a first layer couplable to a body-facing surface of a protective equipment (wall 12 described on page 12 line 3-8, capable of coupling and intended to couple to protective equipment/ shell 15 or liner 16B of shell 15 as described on page 13 line 6-9);
a second layer positioned adjacent to the first layer (low friction material 11);
a third layer positioned adjacent to the second layer (wall 13 described on page 12 line 3-8); and
a fourth layer (liner 16, and particularly liner 16C as shown in fig 5 and described in col 13 line 7-8) comprising a plurality of fourth layer portions (see annotated fig 5 below; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)) positioned adjacent and coupled to a surface of the third layer, each of the fourth layer portions being configured to contact the body of the user (capable of contacting), wherein the fourth layer portions are spaced apart by spaces along the surface of the third layer (Hoshizaki page 12 line 10-15 discloses 16 is a compressible material comprising foam and plastic chambers, foam necessarily has portions that are solid and portions that are absent material, in this case, the solid portions are equivalent to the claimed “portions” and the portions of the foam that are absent material are equivalent to the claimed “spaces”);
wherein edges of the first layer are coupled to edges of the third layer (see figs and fig 3 in particular), forming an enveloped space enclosing at least a portion of the second layer between the first layer and the third layer (see figs, “bladder 10”);
wherein the second layer is configured to facilitate relative lateral motion between the first layer and the third layer upon an impact force acting on the modular disengaging system to reduce rotational acceleration and linear acceleration of the body of the user (capable of facilitating); and
wherein an area of the modular disengaging system is smaller than the area of the body-facing surface (capable of being smaller than, the body-facing surface of a protective equipment is a functional recitation not a structural requirement of the claim).

As to claim 2, Hoshizaki discloses the modular disengaging system of Claim 1, wherein the first layer comprises an anchoring layer (adhesive 17, see page 14 line 4) configured to removably couple the modular disengaging system to the body-facing surface of the protective equipment (capable of removably coupling, as this is a known property of adhesive).  

As to claim 3, Hoshizaki discloses the modular disengaging system of Claim 2, wherein the anchoring layer comprises a material selected from the group consisting of hook and loop closures, adhesive (adhesive 17, see page 14 line 4), stiches, glue, a button system, a clip system, a peel-and-stick material, and combinations thereof.  

As to claim 4, Hoshizaki discloses the modular disengaging system of Claim 1, wherein the modular disengaging system is configured to conform to the body-facing surface of the protective equipment (capable of conforming and intended to conform, see page 14 line 4-6 which discloses the liner 16 is “shaped to the head”).  

As to claim 5, Hoshizaki discloses the modular disengaging system of Claim 1, wherein the modular disengaging system is configured to be couplable to a fitting system of the protective equipment (capable of coupling, such as by adhesive or other fasteners).  

As to claim 6, Hoshizaki discloses the modular disengaging system of Claim 1, wherein the modular disengaging system is configured to be couplable to a rib member of the protective equipment (capable of coupling, such as by adhesive or other fasteners).  

As to claim 7, Hoshizaki discloses the modular disengaging system of Claim 1, wherein the first layer is configured to be directly coupled to the body-facing surface of the protective equipment (capable of coupling, such as by adhesive or other fasteners).

As to claim 8, Hoshizaki discloses the modular disengaging system of Claim 1, wherein the first layer and the third layer are coupled at the edges of the first layer and the third layer (fig 5).  

As to claim 12, Hoshizaki discloses the modular disengaging system of Claim 1, wherein the second layer comprises a lubricant (page 11 line 10-15 discloses a low friction liquid or gel 11).  

As to claim 13, Hoshizaki discloses the modular disengaging system of Claim 12, wherein the lubricant is selected from the group consisting of a liquid, a solid, and a gas (page 11 line 10-15 discloses a low friction liquid or gel 11).

As to claim 15, Hoshizaki discloses the modular disengaging system of Claim 1, wherein the plurality of fourth layer portions is coupled to the third layer using a coupling selected from the group consisting of a heat seal, a radio frequency seal, a sonic frequency seal, an ultrasonic frequency seal, hook and loop closures, an adhesive (adhesive 17, see page 14 line 4), stitches, a button system, a clipping system, a peel-and-stick material, and combinations thereof.  

As to claim 16, Hoshizaki discloses the modular disengaging system of Claim 1, wherein the plurality of fourth layer portions is coupled to the third layer at the perimeter of the third layer (see annotated fig 5 above).

As to claim 17, Hoshizaki discloses the modular disengaging system of Claim 1, wherein the plurality of fourth layer portions is coupled directly to the surface of the third layer (fig 5, see page 13 line 5-10).  

As to claim 18, Hoshizaki discloses the modular disengaging system of Claim 1, wherein the plurality of fourth layer portions has an area smaller than an area of the surface of the third layer (see annotated fig 5 below, please note that “portions” is a broad term and Applicant has not defined the dimensions of the “portions;” therefore, the portions may be any size within the fourth layer, including a size where the area is smaller than the surface area of the third layer).

Claim(s) 1, 4-7, 14, 16-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Browd et al. (US 20160255900 A1).

As to claim 1, Browd discloses a modular disengaging system for interfacing with the body of a user, comprising:
a first layer couplable to a body-facing surface of a protective equipment (103 is capable of coupling to a body facing surface of a protective equipment, such as the interior surface of a helmet cover or a facemask as shown in fig 1A);
a second layer positioned adjacent to the first layer (109 as shown in fig 1B and described in para. 0030);
a third layer positioned adjacent to the second layer (105); and
a fourth layer comprising a plurality of fourth layer portions positioned adjacent and coupled to a surface of the third layer (117 as shown in fig 1B), each of the fourth layer portions being configured to contact the body of the user (capable of contacting and intended to contact, para. 0030 discloses, “The padding 117 can be configured to comfortably conform to a head of the wearer (not shown)”), wherein the fourth layer portions are spaced apart by spaces along the surface of the third layer (see annotated fig 1B below);
wherein edges of the first layer are coupled to edges of  the third layer (the edges are coupled via 111, and all of the component parts of Browd are directly or indirectly coupled to one another to form a single device) forming an enveloped space enclosing at least a portion of the second layer between the first layer and the third layer (fig 1B, space 107);
wherein the second layer is configured to facilitate relative lateral motion between the first layer and the third layer upon an impact force acting on the modular disengaging system to reduce rotational acceleration and linear acceleration of the body of the user (capable of and intended to facilitate relative lateral motion as disclosed in para. 0027 and shown in the figures); and
wherein an area of the modular disengaging system is smaller than the area of the body- facing surface (fig 1B).

    PNG
    media_image1.png
    584
    738
    media_image1.png
    Greyscale

As to claim 4, Browd discloses the modular disengaging system of Claim 1, wherein the modular disengaging system is configured to conform to the body-facing surface of the protective equipment (capable of conforming and intended to conform, see the rejection of claim 1 above).  

As to claim 5, Browd discloses the modular disengaging system of Claim 1, wherein the modular disengaging system is configured to be couplable to a fitting system of the protective equipment (capable of coupling, such as by adhesive or other fasteners).  

As to claim 6, Browd discloses the modular disengaging system of Claim 1, wherein the modular disengaging system is configured to be couplable to a rib member of the protective equipment (capable of coupling, such as by adhesive or other fasteners).  

As to claim 7, Browd discloses the modular disengaging system of Claim 1, wherein the first layer is configured to be directly coupled to the body-facing surface of the protective equipment (capable of coupling, such as by adhesive or other fasteners, see the rejection of claim 1 above and the face mask/ protective equipment shown in fig 1A).

As to claim 14, Browd discloses the modular disengaging system of Claim 1, wherein the second layer comprises a plurality of filaments bridging the first layer and the third layer (111).

As to claim 16, Browd discloses the modular disengaging system of Claim 1, wherein the plurality of fourth layer portions is coupled to the third layer at the perimeter of the third layer (fig 1B).  

As to claim 17, Browd discloses the modular disengaging system of Claim 1, wherein the plurality of fourth layer portions is coupled directly to the surface of the third layer (fig 1B).  

As to claim 18, Browd discloses the modular disengaging system of Claim 1, wherein the plurality of fourth layer portions has an area smaller than an area of the surface of the third layer (fig 1B).

Claim Rejections - 35 USC § 103

Claims 9, 10, 23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshizaki et al. (CA 2,864,522 C, hereinafter, "Hoshizaki").

As to claim 9, Hoshizaki does not disclose the modular disengaging system of Claim 1, wherein the first layer and the third layer are coupled at a perimeter of the modular disengaging system.
Hoshizaki’s figures do not show the perimeter of the modular disengaging system, such that it can be determined that the first layer and the third layer are coupled at the perimeter.  Hoshizaki’s first and third layers are provided in the modular disengaging system to manage compressive and shear forces resulting from an impact (page 10 line 14-16).  Hoshizaki page 14 line 9-14 describes the importance of providing larger bladders and providing enough bladders, which supports providing bladders throughout the helmet and one of ordinary skill would expect that to include the perimeter.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the first layer and the third layer coupled at the perimeter of the modular disengaging system, to ensure the helmet rotates around the head in the controlled manner required (page 14 line 12-14).

As to claim 10, Hoshizaki does not disclose the modular disengaging system of Claim 1, wherein the first layer and the third layer are coupled using a coupling selected from the group consisting of a heat seal, a radio frequency seal, a sonic frequency seal, an ultrasonic frequency seal, hook and loop closures, an adhesive, stitches, a button system, a clipping system, a peel-and-stick material, and combinations thereof.
Hoshizaki fig 5 shows the first and third layer are coupled but not the means of coupling.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the first layer and the third layer are coupled using a coupling selected from the group consisting of a heat seal, a radio frequency seal, a sonic frequency seal, an ultrasonic frequency seal, hook and loop closures, an adhesive, stitches, a button system, a clipping system, a peel-and-stick material, and combinations thereof for the purpose of providing a known means of coupling two layers in a helmet.

As to claim 23, Hoshizaki does not disclose a kit, comprising: a plurality of the modular disengaging systems of claim 1, wherein each of the plurality of modular disengaging systems is configured to be couplable to a body-facing surface of a protective equipment.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a plurality of the modular disengaging systems, since mere duplication of the essential working parts of a device involves only routine skill in the art.  See MPEP 2144.04 (VI)(B).
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a plurality of the modular disengaging systems, for the purpose of protecting a number of users or a number of portions of a single user’s body.

As to claim 25, Hoshizaki discloses the kit of Claim 23, wherein each of the plurality of modular disengaging systems is configured to be couplable to a different portion of the body-facing surface of the protective equipment (capable of coupling, such as by adhesive or other fasteners).

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Browd et al. (US 20160255900 A1) as applied to claim 1 above, and further in view of Hoshizaki et al. (CA 2,864,522 C, hereinafter, "Hoshizaki").

As to claim 15, Browd does not expressly disclose the modular disengaging system of Claim 1, wherein the plurality of fourth layer portions is coupled to the third layer using a coupling selected from the group consisting of a heat seal, a radio frequency seal, a sonic frequency seal, an ultrasonic frequency seal, hook and loop closures, an adhesive, stitches, a button system, a clipping system, a peel-and-stick material, and combinations thereof.
Hoshizaki teaches a similar modular disengaging system including the plurality of fourth layer portions is coupled to the third layer using a coupling selected from the group consisting of a heat seal, a radio frequency seal, a sonic frequency seal, an ultrasonic frequency seal, hook and loop closures, an adhesive (adhesive 17, see page 14 line 4), stitches, a button system, a clipping system, a peel-and-stick material, and combinations thereof.
Although Browd is silent as to the means of fixing 117 to 105, adhesive is a known means of attaching internal padding to the interior of a helmet.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to couple the plurality of fourth layer portions to the third layer using adhesive as taught by Hoshizaki, for the purpose of providing a known coupling means for securely coupling the layers.

Claims 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Browd et al. (US 20160255900 A1).

As to claim 23, Browd does not disclose a kit, comprising: a plurality of the modular disengaging systems of claim 1, wherein each of the plurality of modular disengaging systems is configured to be couplable to a body-facing surface of a protective equipment.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a plurality of the modular disengaging systems, since mere duplication of the essential working parts of a device involves only routine skill in the art.  See MPEP 2144.04 (VI)(B).
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a plurality of the modular disengaging systems, for the purpose of protecting a number of users or a number of portions of a single user’s body.

As to claim 25, Browd discloses the kit of Claim 23, wherein each of the plurality of modular disengaging systems is configured to be couplable to a different portion of the body-facing surface of the protective equipment (capable of coupling, such as by adhesive or other fasteners).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/           Primary Examiner, Art Unit 3732